DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-22 are pending.

Election/Restrictions
Applicant’s election without traverse of i) amikacin as the species of aminoglycoside; ii) moxifloxacin as the species of fluoroquinoline; and iii) cefazolin as the species of cephalosporin in the reply filed on 09/14/2022 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.
In accordance with Applicant’s elections, claims 1-13 and 20-22 are presently under examination on their merits to the extent that they read on administering to a subject the following antibiotics: (a) amikacin, (b) at least one polymyxin, (c) moxifloxacin, and (d) cefazolin.

Priority
This application is a continuation-in-part of US nonprovisional application serial no. 15/114,208, filed on July 26, 2016, which is a 371 of PCT/US15/12899, filed 01/26/2015, which claims priority to U.S. provisional application serial no. 61/932,048, filed January 27, 2014.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 06/02/2020 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The metes and bounds of delivery mechanisms encompassed by claim 2 are totally unclear.  While the words appearing in claim 2 also appear in one paragraph in the specification, Applicant does not define, describe, or otherwise disclose what is intended to be encompassed by such terms as “an insert”, “cement”, “a compound”, “a conjugate”, “a filler”, “a chelating polymer”, or “in a prodrug”. A person of ordinary skill in the art would not be reasonably apprised how the claimed antibiotics “are administered to the subject by” such claimed things.  For example, the claimed antibiotics are themselves compounds so it is unclear what it means for a compound to be administered by “a compound”.  Similarly, “a conjugate” does not clearly and unequivocally set forth what the conjugate is a conjugate of, e.g., a conjugate of the antibiotic with something else or a conjugate completely unrelated to the antibiotic.  

Claims 4-6, 10-11, and 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to ‘said lever’ or ‘the lever,’ where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e).
All of claims 4-6, 10-11, and 20 recite “a concentration” of one or more of the antibiotics in units of mcg/ml or mg/ml, but neither claim 1 nor any other claim in their dependency chain refer to the antibiotics being administered in the form of a solution. By definition, to have “a concentration” in units of mcg/ml or mg/ml would require the antibiotics are in a solution of some kind, which is not recited in claim 1 or any other claim from which all of claims 4-6, 10-11, and 20 depend. 
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  MPEP 2173.02(II).
The specification establishes that the antibiotics may be formulated in solution, e.g., as instillation solutions, irrigation solution, or wash/soak solutions, as well as topical compositions, e.g., creams, lotions, ointments, sprays.   However, because not all compositions comprising antibiotics can have “a concentration”, the recitation of “a concentration” in claims 4-6, 10-11, and 20 is indefinite as it is unclear if applicant intends to further limit “administering” in claim 1 or in fact the administration in claim 1 is limited to administering a composition of antibiotics that is in liquid form, i.e., has “a concentration”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZHANEL ET AL. (J. Antimicrob. Chemother., 2013, vol. 68, Suppl. 1, pages i7-i22), RHEE ET AL. (Am. J. Opthalmol., 2004, vol. 138, pages 226-230), SCHAEFER ET AL. (Br. J. Ophthalmol., 2001, vol. 85, pages 842-847), SUEKE ET AL. (Invest. Ophthalmol., 2010, vol. 51, pages 2519-2524), and SHARMA ET AL. (Optom. Vis. Sci., 2013, vol. 90, no. 2, pages e53-e55) in view of CAGLE ET AL. (USP No. 7,671,070; Issued Mar. 2, 2010).
	The instant claims are drawn to methods of killing or preventing the growth of a Staphylococcal species, a Psudomonas species, or a combination thereof in a subject comprising administering to the subject an aminoglycoside, a polymyxin, a fluoroquinolone, and a cephalosporin.  Applicant elected the species of aminoglycoside is amikacin; the species of fluoroquinolone is moxifloxacin; and the species of cephalosporin is cefazolin.
	Zhanel et al. assessed the antimicrobial activity of a variety of available agents against 22746 pathogens isolated from patients in Canadian hospitals between 2007 and 2011. (Abstract.) Susceptibility rates (SRs) for E. coli were 100% meropenem, 99.9% tigecycline, 99.7% ertapenem, 97.7% piperacillin/tazobactam, 93.7% ceftriaxone, 90.5% gentamicin, 77.9% ciprofloxacin and 73.4% trimethoprim/sulfamethoxazole. Twenty-three percent of the S. aureus were MRSA. SRs for MRSA were 100% daptomycin, 100% linezolid, 100% telavancin, 99.9%
vancomycin, 99.8% tigecycline, 92.2% trimethoprim/sulfamethoxazole and 48.2% clindamycin. SRs for P. aeruginosa were 90.1% amikacin, 93.1% colistin, 84.0% piperacillin/tazobactam, 83.5% ceftazidime, 82.6% meropenem, 72.0% gentamicin and 71.9% ciprofloxacin. (Abstract.) More specifically, they teach susceptibilities and minimum inhibitory concentrations (MIC) for numerous antibiotics encompassed by the instant claims against numerous types of bacteria. For example, against P. aeruginosa bacteria, the aminoglycoside amikacin demonstrated a MIC50 of 4 mg/L, the cephalosporin cefazolin demonstrated a MIC50 of >128 mg/L, the polymyxin colistin demonstrated a MIC50 of 2 mg/L, and the fluoroquinolone moxifloxacin demonstrated a MIC50 of 4 mg/L. (Table 3.)
	Rhee et al. teach the susceptibilities of 12 ciprofloxacin-resistant Pseudomonas aeruginosa (CRPA) isolates were determined in vitro for amikacin, ceftazidime, tobramycin, polymyxin B, gentamicin, ticarcillin, and the fluoroquinolones (that is, ciprofloxacin, ofloxacin, levofloxacin, gatifloxacin, and moxifloxacin). They teach for 12 CRPA isolates, the susceptibilities and median minimum inhibitory concentrations ([MIC]g/ml) were as follows: amikacin (92%, 14.0), ceftazidime (75%, 4.0), tobramycin (67%, 1.75), polymyxin B (42%, 7.0), gentamicin (17%, 7.0), ticarcillin (0%, >32.0), and all fluoroquinolones (0%, >32.0). (Abstract; Table 1.) They teach their laboratory studies suggest that current antibiotics may be suboptimal in treating CRPA keratitis. Until new antibiotics are available, combination therapy such as fortified tobramycin and ticarcillin, and others may prove effective in aggressive topical long-term therapy. (Abstract; page 229, left column, paragraph bridging left and right columns.)
	Schaefer et al. evaluated the clinical and microbiological profile of bacterial keratitis and tested the in vitro bacterial resistance of isolated strains to 12 ocular antibiotics. (Abstract.) Gram positive bacteria were sensitive to, inter alia, the aminoglycoside tobramycin, the fluoroquinolones oflaxacin, norfloxacin, ciprofloxacin, etc., and the cephalosporin cefazolin, while being resistant to polymyxin B. Gram negative bacteria were sensitive to, inter alia, the aminoglycoside tobramycin, the fluoroquinolones oflaxacin, norfloxacin, ciprofloxacin, etc., and polymyxin B, while being resistant to the cephalosporin cefazolin. (Figure 3.) 
	Sueke et al. determined the minimum inhibitory concentrations (MICs) of 12 antimicrobials in current ophthalmic use and 4 potentially new alternatives against isolates from bacterial keratitis.  MICs were measured by using susceptibility strips containing a concentration gradient of the antimicrobials penicillin, cefuroxime, ceftazidime, chloramphenicol, gentamicin, amikacin, vancomycin, teicoplanin, ciprofloxacin, ofloxacin, levofloxacin, moxifloxacin, meropenem, linezolid, tigecycline, and daptomycin. 84% of S. aureus isolates were susceptible to ciprofloxacin and 98% to moxifloxacin. Of the P. aeruginosa isolates, 99% were susceptible to ceftazidime, 96% to gentamicin, 99% to ciprofloxacin and 100% to moxifloxacin. More than
97% of Enterobacteriaceae isolates were susceptible to ceftazidime, gentamicin, ciprofloxacin, and moxifloxacin. (Abstract; Tables 2, 3, 4, 5, and 6.)
	Sharma et al. teach a report of coinfection with Acanthamoeba and Pseudomonas aeruginosa in a case with contact lens-associated keratitis. Sharma et al. teach the patient was treated with topical therapy in the form of hourly gentamycin 1.3%, cefazolin 5%, chlorhexidine 0.02%, propamidine 0.1%, polymyxin B 30,000 IU eye drops. (Abstract.)
	Cagle et al. teach ophthalmic, otic and nasal compositions containing a new class of antibiotics (e.g., moxifloxacin) are disclosed. The compositions preferably also contain one or more anti-inflammatory agents. The compositions may be utilized to treat ophthalmic, otic and nasal conditions by topically applying the compositions to the affected tissues. (Abstract.) They teach examples of ophthalmic conditions that may be treated with the compositions of the present invention include conjunctivitis, keratitis, blepharitis, dacyrocystitis, hordeolum and corneal ulcers. The compositions of the invention may also be used prophylactically in connection with various ophthalmic surgical procedures that create a risk of infection. (col. 2, lines 37-42.) They teach the compositions of the invention preferably contain a corticosteroid such as dexamethasone as recited in claim 12. (col. 5, lines 6-11; Example 2.)
In the present case, it is well established in the art that aminoglycosides, polymyxim, fluoroquinolones, and cephalosporins are antimicrobial agents having broad spectrum antimicrobial activity, specifically against strains of bacteria commonly found in bacterial keratitis.  It is also well established in the art that bacterial strains develop resistance to antimicrobial agents as evidenced by the cited prior art. It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
It this case, it is common, and in fact routine and conventional in the art, to combine antimicrobial agents for the treatment of bacterial infections because different strains of bacteria often have different susceptibilities to different antimicrobial agents.  By combining antimicrobial agents, an antimicrobial effect can be achieved against a broader spectrum of bacterial strains. Taking well-known antimicrobial agents with known activities (MICs) against known bacterial strains and combining them would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was filed.  This is particularly true in the present case where all of the claimed antimicrobial agents had known MICs against the same bacterial strains.  The expectation of a person of ordinary skill in the art is that they would also be effective against those same bacteria strains when combined. A person of ordinary skill in the art would also reasonably expect that if a particular bacteria strain is resistant to, for example, a cephalosporin, combining the cephalosporin with other antimicrobial agents that bacteria strain is sensitive to would lead to killing of the bacteria.   
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of the references so as to expose bacteria to combinations of aminoglycosides (e.g., amikacin, tobramycin, etc.), polymyxin (e.g., Polymyxin B or colistin), fluoroquinolones (e.g., moxifloxacin, ofloxacin, norfloxacin, etc.), and cephalosporins (e.g., cefazolin, ceftazidime, etc.), e.g., by administering these antibiotics to a subject, in order to kill or prevent the growth of bacteria (e.g., S. aureus, and/or P. aeruginosa).  One motivation to do so because each of the claimed genera of antimicrobials have been individually taught in the prior art to be successful at killing the same bacterial strains, and further, combining antimicrobial agents having different activity against different bacterial strains is well-known, routine, and conventional in the art.  
Regarding claims 4-6, 8, and 10-11, minimum inhibitory concentrations of cephalosporins, polymyxins, aminoglycosides, and fluoroquinolones falling within the scope of the instantly claimed concentrations were known in the art.  For example, against P. aeruginosa, Rhee et al. teach a median MIC of 14.0 g/mL for amikacin, 4.0 g/mL for ceftazidime, 1.75 g/mL for tobramycin, 7.0 g/mL for polymyxin B, and >32.0 g/mL for fluoroquinolones. Similarly, Sueke et al. teach MIC50s for cephalosporins, aminoglycosides, and fluoroquinolones against numerous bacterial strains that all fall within the scope of the claimed concentration ranges.  
Regarding claim 12, the addition of a corticosteroid in ophthalmic formulations of antimicrobial agents, e.g., moxifloxacin, was known in the art as evidenced by Cagle et al. for reducing inflammation associated with bacterial infections. As such, adding an anti-inflammatory amount of a corticosteroid such as dexamethasone to an ophthalmic formulation comprising a combination of antimicrobial agents as presently claimed would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,682,360. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to and therefore anticipated by the ‘360 patent claims. Specifically, the instant claims are anticipated by the ‘360 patent claims as follows:
Claims 1-3, 5, and 7 are anticipated by claim 1 of the ‘360 patent;
Claim 4 is anticipated by claim 2 of the ‘360 patent;
Claim 6 is anticipated by claim 3 of the ‘360 patent;
Claim 8 is anticipated by claim 4 of the ‘360 patent;
Claim 9 is anticipated by claim 5 of the ‘360 patent;
Claim 10 is anticipated by claim 6 of the ‘360 patent;
Claims 11 and 13 are anticipated by claim 7 of the ‘360 patent;
Claim 12 is anticipated by claim 8 of the ‘360 patent; and
Claim 21 is anticipated by claim 17 of the ‘360 patent.
Regarding claim 20, the specific concentrations of polymyxin B (1 mg/mL), amikacin (2 mg/mL), moxifloxacin (0.1 mg/mL to 0.5 mg/mL), and cefazolin (10 mg/mL) fall squarely within the concentration ranges recited in claim 7 of the ‘360 patent, thus rendering these concentrations prima facie obvious.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038